DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 12/03/2021 amending Claims 1 and 11, canceling Claims 7, 8 and 14, and adding new Claims 15 and 16.  Claims 1 – 6, 9 – 13, 15, and 16 are examined.


Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, ll. 12 – 13 “consists of three pressure states and has an average stage loading” is believed to be in error for --consists of three pressure stages and has an average stage loading--.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 6 and 9 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over BIJEWITZ, J. et al., "Architectural Comparison of Advanced Ultra-High Bypass Ratio Turbofans for Medium to Long Range Application", Deutscher Luft-und Raumfahrtkongress (translates to “German Aerospace Congress”), 2014 (cited in 08/04/2021 IDS) hereinafter “Bijewitz” in view of Engber, et al., “Advanced Technologies for Next Generation Regional Jets – Survey of Research Activities at MTU Aero Engines”, ISABE-2007-1282, Proceedings: XVIII International Symposium on Air Breathing Engines (ISABE), 18th ISABE Conference, Beijing, China, September 2 – 7, 2007, hereinafter “Engber”.

    PNG
    media_image1.png
    792
    763
    media_image1.png
    Greyscale

Claim 1, Bijewitz teaches, in Fig. 4 (marked-up above) on Pg. 5 and Table 4 on Pg. 7, the invention as claimed, including a gas turbine engine comprising an engine core comprising: a high pressure compressor (HPC) and a low pressure compressor (LPC – also known as a “booster”), a high pressure turbine (HPT); low pressure turbine (LPT), the high pressure compressor (HPC) and the high pressure turbine (HPT) being coupled by a high pressure shaft (labeled), and the low pressure compressor (LPC) and low pressure turbine (LPT) being coupled by a low pressure shaft (labeled), and a fan (labeled) coupled to the low pressure shaft (labeled) by a reduction gearbox (labeled), wherein the high pressure compressor consists of 9 stages (Pg. 5, second column, first paragraph and Table 4 on Pg. 7), the low pressure compressor (LPC) consists of three pressure states [interpreted as ‘stages’, Fig. 4 on Pg. 5, second column and Table 4 on Pg. 7, wherein the low pressure compressor (also known in the art as a “booster”) had three compressor stages] and the low pressure compressor (LPC) and high pressure compressor (HPC) together define an overall core pressure ratio at cruise conditions of between 40 and 60 (Table 4 on Pg. 7 teaches an OPR of 60 at a maximum climb point operating condition, i.e., cruise condition, of Mach No. 0.78 and Flight level of 35,000 feet altitude).  Bijewitz teaches, in Fig. 1 on Pg. 4, first column, that as the OPR increased from a value of 45 to a value of 65 the core efficiency increased from about 59.8% to about 60.8%.
Bijewitz is silent on wherein the low pressure compressor has an average stage loading at cruise conditions of 1.35 and the high pressure compressor has an average stage loading at cruise conditions of between 1.39 and 1.42.  Engber teaches, in Fig. 3 on Pg. 3 and Fig. 7 on Pg. 4, a similar two-shaft geared turbofan where a 9-stage HPC 

    PNG
    media_image2.png
    1027
    1318
    media_image2.png
    Greyscale

Therefore, the average stage loading at cruise conditions was recognized as a result-effective variable, i.e., a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that average stage loading at cruise conditions determined the low pressure compressor (LPC) pressure ratio at cruise conditions, determined the high pressure compressor (HPC) pressure ratio at cruise conditions, and consequently determined the gas turbine engine overall core pressure ratio at cruise conditions.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05(II)(B).  In Smith v. Nichols, 88 U.S. 112, 118-19 (1874) the Supreme Court held that “a change in form, proportions, or degree "will not sustain a patent".  It was held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).  In the instant case, the claimed invention is not claiming a novel gas turbine engine structure or structural arrangement.  Instead, the claimed invention is merely claiming operating a prior art gas turbine engine at a specific flight condition, i.e., cruise conditions, to provide propulsive thrust for an unknown aircraft where the compressor stages operated at the claimed ‘average stage loading’, i.e., change of proportions, to produce the gas turbine engine overall core pressure ratio within the claimed range at the claimed specific flight condition, i.e., cruise conditions.  Accordingly, the claimed invention is obvious for the reasons discussed above.
Furthermore, it has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.  It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  The structure of the applied prior art, being similar to the structure of the present application, as claimed and disclosed, the two structures will obviously function the same under similar circumstances.  Claim 1 contains a recitation with respect to the manner in which a claimed apparatus is intended to be employed, i.e., operating the gas turbine engine at a specific flight condition, i.e., cruise conditions, to provide propulsive thrust for an unknown aircraft; therefore, Claim 1 does not differentiate the claimed apparatus from the prior art apparatus which taught all the structural limitations of the claim.  In other words, the recitation of the intended use of the claimed invention failed to patentably distinguish the claimed invention from the applied prior art.
Re Claims 2, 5, and 13, Bijewitz, i.v., Engber, teaches the invention as claimed and as discussed above, wherein the high pressure compressor (Claim 2) defines a cruise overall pressure ratio of between 13:1 and 25:1, (Claim 5) comprises a cruise pressure ratio of between 17 and 25, and (Claim 13) comprises a cruise pressure ratio of between 19 and 24.  As discussed in the Claim 1 rejection above, an average stage loading at cruise conditions of 1.39 yielded a HPC cruise overall pressure ratio of 19.37 while an average stage loading at cruise conditions of 1.42 yielded a HPC cruise overall pressure ratio of 23.47 which were within the claimed ranges.
Re Claims 3, 4, and 12, Bijewitz, i.v., Engber, teaches the invention as claimed and as discussed above; except, wherein (Claims 3 and 12) a final stage of the high pressure compressor has a stage loading of between 1.15 and 1.25 at cruise conditions Claim 4) wherein a first stage of the high pressure compressor has a stage loading of between 1.4 and 1.6 at cruise conditions.  As discussed in the Claim 1 rejection above, Engber teaches that increasing the stage loading, i.e., stage pressure ratio, facilitated reducing stage count which minimized manufacturing cost.  Therefore, the stage loading at cruise conditions was recognized as a result-effective variable, i.e., a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that first stage or final stage loading at cruise conditions determined the high pressure compressor (HPC) pressure ratio at cruise conditions along with the loading of the other stages.  Therefore, since the general conditions of the claim, i.e., that a high pressure compressor (HPC) had stage loading of between 1.2 and 1.6, were disclosed in the prior art by Engber, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the 9-stage high pressure compressor (HPC) of Bijewitz, i.v., Engber, to have a final stage loading of between 1.15 and 1.25 and a first stage loading of between 1.4 and 1.6 to yield a HPC cruise overall pressure ratio of between 13 and 25.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05(II)(B).  In Smith v. Nichols, 88 U.S. 112, 118-19 (1874) the Supreme Court held that “a change in form, proportions, or degree In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).
Re Claim 6, Bijewitz, i.v., Engber, teaches the invention as claimed and as discussed above; except, wherein the low pressure compressor comprises a cruise pressure ratio of between 1.6 and 2.5.  As discussed in the above Claim 1 rejection, Bijewitz taught, in Fig. 4 on Pg. 5, second column and Table 4 on Pg. 7, wherein the low pressure compressor (also known in the art as a “booster”) had three compressor stages.  Engber further teaches, on Pg. 4, first column, last paragraph, that the LPC had stage loadings, i.e., stage pressure ratio, similar to the HPC.  Engber teaches, in Fig. 7 (marked-up above), stage loading/pressure ratio ranging from about 1.2 to about 1.6.  A 3-stage LPC with a stage loading/pressure ratio of 1.2 would have a LPC pressure ratio of 1.72 = (1.2)^3 = 1.2 x 1.2 x 1.2 = 1.72.  A 3-stage LPC with a stage loading/pressure ratio of 1.35 would have a LPC pressure ratio of 2.46 = (1.35)^3 = 1.35 x 1.35 x 1.35 = 2.46.  Per Claim 1, the low (LPC) and high (HPC) pressure compressor ratios together define an overall core pressure ratio at cruise conditions of between 40 and 60.  A low pressure compressor (LPC) cruise pressure ratio of 1.72 times a high pressure compressor (HPC) cruise pressure ratio of 23.47 yielded an overall core pressure ratio at cruise conditions of 40.36.  A low pressure compressor (LPC) cruise pressure ratio of 2.46 times a high pressure compressor (HPC) cruise pressure ratio of 19.37 yielded an 
Therefore, the low pressure compressor comprises a cruise pressure ratio was recognized as a result-effective variable, i.e., a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the low pressure compressor cruise pressure ratio times the high pressure compressor cruise pressure ratio defined the overall core pressure ratio at cruise conditions.  Bijewitz taught, in Fig. 1 on Pg. 4, first column, that as the OPR increased the core efficiency increased.  Therefore, since the general conditions of the claim, i.e., that the low pressure compressor had a cruise pressure ratio, were disclosed in the prior art by Bijewitz and Engber, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the 3-stage low pressure compressor (LPC) of Bijewitz, i.v., Engber, to have a cruise pressure ratio of between 1.6 and 2.5 to yield an overall core pressure ratio at cruise conditions of between 40 and 60.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05(II)(B).  In Smith v. Nichols, 88 U.S. 112, 118-19 (1874) the Supreme Court held that “a change in form, proportions, or degree "will not sustain a patent".  It was held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.", In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).
Re Claim 9, Bijewitz, i.v., Engber, teaches the invention as claimed and as discussed above, and Bijewitz further teaches, in Fig. 4 on Pg. 5, second column and Table 4 on Pg. 7, wherein the high pressure turbine (HPT) consists of one stage or two stages.  
Re Claim 10, Bijewitz, i.v., Engber, teaches the invention as claimed and as discussed above, and Bijewitz further teaches, in Fig. 4 on Pg. 5, second column and Table 4 on Pg. 7, wherein the low pressure turbine (LPT) consists of three stages or four stages.  
Re Claim 11, Bijewitz, i.v., Engber, teaches the invention as claimed and as discussed above, including a method of operating a gas turbine engine according to claim 1, the method comprising, at cruise, operating the high pressure compressor to provide an average stage loading at cruise conditions of between 1.39 and 1.42, and the low pressure compressor and high pressure compressor together define an overall core pressure ratio at cruise conditions of between 40 and 60.  As discussed in the Claim 1 rejection above, Bijewitz Table 4 on Pg. 7 teaches an OPR of 60 at a maximum Claim 1 rejection above, Engber taught that the high pressure compressor average stage loading at cruise conditions was a result effective variable.  Furthermore, with respect to the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed.  Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I).
Re Claim 15, Bijewitz, i.v., Engber, teaches the invention as claimed and as discussed above, including wherein the cruise conditions are an operating point of the engine at mid-cruise.  It has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.  It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01.  A claim containing a “recitation with respect to the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  The structure of the applied prior art, being similar to the structure of the present application, as claimed and disclosed, the two structures will obviously function the same under similar circumstances.  Claim 15 contains a recitation with respect to the manner in which a claimed apparatus is intended to be employed, i.e., operating the gas turbine engine at a specific flight condition, i.e., cruise conditions are an operating point of the engine at mid-cruise, to provide propulsive thrust for an unknown aircraft; therefore, Claim 15 does not differentiate the claimed apparatus from the prior art apparatus which taught all the structural limitations of the claim.  In other words, the recitation of the intended use of the claimed invention failed to patentably distinguish the claimed invention from the applied prior art.
Re Claim 16, Bijewitz, i.v., Engber, teaches the invention as claimed and as discussed above, including wherein the cruise conditions are an operating point of the engine at mid-cruise of an economic mission of an aircraft to which the gas turbine engine is designed to be attached.  It has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.  It has also been held that, “Where the claimed and prior art products are identical In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  The structure of the applied prior art, being similar to the structure of the present application, as claimed and disclosed, the two structures will obviously function the same under similar circumstances.  Claim 16 contains a recitation with respect to the manner in which a claimed apparatus is intended to be employed, i.e., operating the gas turbine engine at a specific flight condition, i.e., cruise conditions are an operating point of the engine at mid-cruise of an economic mission of an aircraft to which the gas turbine engine is designed to be attached, to provide propulsive thrust for an unknown aircraft; therefore, Claim 16 does not differentiate the claimed apparatus from the prior art apparatus which taught all the structural limitations of the claim.  In other words, the recitation of the intended use of the claimed invention failed to patentably distinguish the claimed invention from the applied prior art.


Response to Arguments
Applicant's arguments filed 12/03/2021 have been fully considered but they are not persuasive.

Applicant argues on Pg. 6 continuing on to Pg. 7 that “Climb is not Cruise”. Applicant’s argument are not persuasive for the following reasons.  First, Applicant’s argument is irrelevant because Claim 1 is an apparatus claim.  MPEP 2114(II) MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”  Bijewitz teaches all the structural limitations of the claim.  Therefore, Applicant has failed to patentably distinguish the claimed structure from the prior art structure.  Second, as previously discussed and summarized in the 11/19/2021 Interview Summary, the structure of the large, high pressure ratio geared gas turbine engine of Bijewitz could perform the claimed functions at the claimed cruise operating condition because the “Max. Climb Point” operating condition was at the conventional cruise altitude of 35,000 feet and conventional cruise speed of Mach 0.78.  In other words, at maximum climb the aircraft was no longer climbing and instead was in level flight at cruise altitude and cruise speed.  Or at a Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed the entire flight from top of climb to start of descent.  Thus, cruise rating, cruise sfc.”.  Accordingly, the rejection is consistent with the prior art definition of cruise.  The rejections are maintained.

Applicant argues on Pg. 7, middle that “The specification includes evidence of criticality from page 16, line 18 to page 18, line 13. This evidence is commensurate with the scope of claim 1.”  Applicant’s argument is not persuasive because Applicant has failed to satisfy Applicant’s burden that the results were unexpected and significant.  MPEP 716.02(b)(I): The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).  Applicant has failed to cite any factual evidence in the record to support the argued allegation of criticality, i.e., unexpected results.  In fact the results are expected which is evidence of obviousness.  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel solubility accomplished by adding an acidic buffering agent to a fluoride containing dentifrice was expected based on the teaching of the prior art); Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a process of sterilizing a polyolefinic composition which contains an antioxidant with high-energy radiation. Although evidence was presented in appellant’s specification showing that particular antioxidants are effective, the Board concluded that these beneficial results would have been Claim 1 rejection, a 3-stage LPC with an average stage loading/pressure ratio of 1.35 would have a LPC pressure ratio of 2.46 = (1.35)^3 = 1.35 x 1.35 x 1.35 = 2.46.  A 9-stage HPC with an average stage loading of 1.42 would have a HPC pressure ratio of 23.47 = (1.42)^9 = 1.42 x 1.42 x 1.42 x 1.42 x 1.42 x 1.42 x 1.42 x 1.42 x 1.42 = 23.47.  A low pressure compressor (LPC) cruise pressure ratio of 2.46 times a high pressure compressor (HPC) cruise pressure ratio of 23.47 yielded a gas turbine engine overall core pressure ratio (OPR) of 57.73 which was within Bijewitz’s disclosed range of 45 and 65.  Bijewitz teaches, in Fig. 1 on Pg. 4, first column, that as the OPR increased from a value of 45 to a value of 65 the core efficiency increased from about 59.8% to about 60.8%.  Engber further teaches, on Pg. 3, first column, first paragraph, that increasing stage loading, i.e., stage pressure ratio, facilitated reducing stage count which minimized manufacturing cost.  Accordingly, the results of “an average stage loading at cruise conditions of 1.35” were entirely expected and therefore obvious.  The rejections are maintained.

Applicant argues on Pg. 7, bottom to Pg. 8 that “During the interview, the examiner argued that gas turbine engines are a mature art that is ripe for routine optimization.  Applicant respectfully submits that large, high pressure ratio geared gas turbine engines (e.g., claim 1) are much less well understood, in view of the larger degree of design freedom, and higher pressure ratios that can be achieved with fewer stages. As such, one of ordinary skill lacks sufficient information from the prior art to optimize such an engine based on those disclosures.”  Applicant’s argument is not persuasive because the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”); MPEP 2145.  Applicant has failed to cite any factual evidence in the record to support Applicant’s allegations.  Furthermore, contrary to Applicant’s arguments, aircraft gas turbine engine manufacturers have been designing, building, and testing “large, high pressure ratio geared gas turbine engines” for over 20 years before Applicant’s earliest effective filing date.  Jane's Aero-Engines, Issue Seven, Edited by Bill Gunston, Jane's Information Group Inc., Alexandria, Virginia, 2000, teaches, on Pgs. 510 – 512, the Pratt & Whitney PW8000 which was a ‘large, high pressure ratio geared gas turbine engines’ that had a 3-stage LPC.  Accordingly, Applicant’s is mere attorney argument without any factual evidence in the record.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


/LORNE E MEADE/Primary Examiner, Art Unit 3741